Exhibit 10.19(b)

June 1, 2013

300 North Capital LLC

300 North Lake Avenue - Suite 1120

Pasadena, CA 91101-4111

Attention: Ms. Erin Chetwood

 

  Re: Management Agreement Renewals

Dear Ms. Chetwood:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2014 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Emerging CTA Portfolio LP

  •  

300 North Capital Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Damian George at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1292.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Damian George   Damian George   Chief
Financial Officer & Director 300 NORTH CAPITAL LLC By:               /s/ Richard
S. Campagna

Print Name:

  Richard S. Campagna DG/sr  